Title: From John Adams to William Cushing, 17 October 1789
From: Adams, John
To: Cushing, William



Dear Sir
Middleton Octr. 17. 1789

When I received your Letter of Yesterday it was too late to go out, or I should have instantly waited on you at Mr Parsons’s. this Morning I set out so early that it would be uncivil to oblige You to rise otherwise I would call on you before We go.—
I hope to have the Pleasure to see you at Braintree or Cambridge.
Give me leave to congratulate you on your appointment to the national Bench, and to hope that you will soon give me an Opportunity to see You and Mrs Cushing at New York. I am / with great Regard, Sir yours

John Adams